 In the Matter of THE FRENCH OIL MILL MACHINERY COMPANYand'INTERNATIONAL UNION, UNITED AUToi1IOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIOICase No. 8-R-1929.-Decided January 4, 1946Messrs. C. B. UptonandD. D. Miller,of Piqua, Ohio, for the.Company.Mr. Carl W. Schick,of Toledo, Ohio, andMr. Howard Seren,ofLima, Ohio, for the CIO.Mr. M. D. McCune,of Lima, Ohio, for the AFL.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,.CIO, herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of The-French Oil Mill Machinery Company, Piqua, Ohio, herein called the-Company, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before John W. Irving, Trial Ex-aminer.The hearing was held at Piqua, Ohio, on August 23, 1945..The Company, the CIO, and International Molders & Foundry Work-ers Union of North America, Local 94, AFL,1 herein called the AFL,.appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to,introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefs.with the Board.Upon the entire record of the case, the Board makes the following :.iThe AFL intervened only to protect its interests as collective bargaining representativeof the employees in the foundry department.After thefoundry department employees.were excluded by mutual agreement, the AFL disclaimed any further interest in the unitAccordingly,its name will not be placed on the ballot.65 N. L. R. B., No. 31.164 THE FRENCH OIL MILL MACHINERY COMPANYFINDINGS OF FACTI.THE BUSINESSOF THE COMPANY165The French Oil Mill Machinery Company is an Ohio corporationengaged in the manufacture of oil mill machinery at its plant inPiqua, Ohio.During the 6 months preceding the hearing, the Com-pany purchased raw materials, principally iron and steel, valued inexcessof $100,000, of which approximately 50 percent representedshipments from sources outside the State of Ohio.During the sameperiod, the Company produced finished products valued at more than$200,000, of which in excess of 50 percent represented shipments tocustomers located outside the State.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.H. THE ORGANIZATIONSINVOLVEDInternationalUnion, United Automobile, Aircraft & AgriculturalImplementWorkers of America, affiliated with the Congress of In-dustrial Organizations, and International Molders & Foundry Work-ersUnion of North America, Local 94, affiliated with the AmericanFederation of Labor, are labor organizations admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the CIO as the collectivebargaining representative of any of its employees unless and untilthe CIO is certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantialnumber of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2The FieldExaminerreported that the CIO submitted89 authorization cards ; and thatthe nameson 76 of thesecards also appearedon the Company's pay rollof August6, 1945,which containedthe namesof 173employeesin the appropriate unit.We find no merit in the Company's objectionto the introductionin evidence of the FieldExaminer's statement of representationon the ground thatit had beendenied the oppor-tunity ofcross-examiningCIO witnesses as to the authenticityof the signatures on theauthorization cards.The Trial Examiner properlyrefused topermit suchcross-examina-tion.The purpose of the preliminary showing of cards andthe FieldExaminer's reporthas been frequently set forth in our decisions and we have pointed out that any questioningof such evidential showing byany opposing partyis not permittedMatter ofLalance&Gros.eanManufacturingCo., 63 N L. R. B. 130;Matterof Sunset Motor Lines,59,N L. R. B 1434;Matter of The Regina Corporation,57 N. L. R. B. 4. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe CIO seeks a unit of all productive, non-productive and main-tenance employees, including powerhouse employees and watchmen,but excluding foundry department employees, professional employees,draftsmen, mechanical engineers, executives, clerical3 and adminis-trative employees, foremen and assistant foremen.The Companyconcedes that the aforesaid unit is generally appropriate; it would,however, also exclude the powerhouse employees and the watchmenfrom the unit.There are 2 stationary engineers and 2 helpers employed in thepowerhouse which supplies heat and power to the plant.The Com-pany asserts that the powerhouse must function at all times for theproper protection of the plant and its equipment. It argues that ifthe powerhouse employees are included in the same unit with pro-duction and maintenance employees a strike by the latter would inevi-tably include the former, leaving the plant and equipment unpro-tected.A similar argument for excluding powerhouse employees froma production and maintenance unit was advanced in thePullman-iStandard Carcase' and rejected by the Board.We shall includepowerhouse employees in the unit.'The Company employs four watchmen to patrol and guard thepremises at night.They are neither deputized nor militarized.TheCompany desires to exclude these employees for the same securityreasons which it urged as justification for the exclusion of the power-house employees.As in the case of the powerhouse employees, wedo not consider these reasons sufficient to warrant excluding thewatchmen from the unit; we shall include them.eWe find that all productive, non-productive and maintenance em-ployees of the Company, including watchmen and powerhouse em-ployees, but excluding foundry department employees, professionalemployees, draftsmen, mechanical engineers, executives, clerical andadministrative employees, foremen, assistant foremen and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.313y agreement of the parties this term includes factory clerks and timekeepers.4Matter of The Pullman-Standard Car Manufacturing Company,63 N L R. B 1451.5Matter of The Puaman-Standard Car Manufacturing Company,supra;Matter of Pacificpills,60 N L R B 467.°Matter of E I du Pont de Nemours&Company,Inc,62 N L.R. B. 146;Matter ofIdeal Roller&Manufacturing Company.60 N L R B. 1105. THE FRENCH OIL MILL MACHINERY COMPANYV.THE DETERMINATION OF REPRESENTATIVES167We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The French Oil-Mill Machinery Company, Piqua, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than sixty (60)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighth Region, acting in thismatter as agent for the National Labor Relations Board and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Union, United Automobile, Aircraft &Agricultural Implement Workers of-America, CIO, for the purposesof collective bargaining.